                   Case 1:19-cv-06083-VEC Document 27 Filed 01/30/20 Page 1 of 1



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------X       CASE NO.: 1:19-cv-6083
    CHRISTOPHER O'ROURKE,

                                  Plaintiff,
                                                                REQUEST FOR ADJOURNMENT
                      -against-
                                                                             USDC SDNY
    PARAJULI & BROTHERS, INC.,                                               DOCUMENT
                                                                             ELECTRONICALLY FILED
                                 Defendant.                                  DOC #:
    --------------------------------------------------------X                DATE FILED: 01/30/2020



                                                                                  MEMO ENDORSED
            Dilli Raj Bhatta, counsel for the Defendant, respectfully submits:


            A Pre-Trial Conference in the above-captioned case is currently scheduled for February 21, 2020. I

    respectfully request an adjournment of that Conference as I have two hearings in the Immigration Court of

    New York that day. I have a hearing at 9:00 A.M. that morning for one client and then another hearing at

    10:30 A.M. for another client.

            This is my first request for an adjournment. Plaintiff’s counsel has consented to this adjournment. As

    an alternative date, I would propose February 28, 2020. If that is not acceptable to the Court, I would request

    March 20, 2020 as I have hearings scheduled for the Friday mornings between those two dates.

            Respectfully submitted,

            Dated: January 30, 2020                                   /s/ Dilli Raj Bhatta
                                                                          Dilli Raj Bhatta, Esq.
                                                                          Bhatta Law & Associates
The February 21 conference is adjourned to February 28, 2020,             18 East 41st Street, Suite 1105
at 10:00 A.M. The parties' joint pre-conference letter is due by          New York, New York 10017
February 20, 2020.                                                        Phone No.: 6464624246
                                                                          Fax No.: 646-355-0117
SO ORDERED.                    Date: 01/30/2020                           Attorneys for Defendant




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
